          Case 1:15-cr-00877-PAE Document 323 Filed 01/28/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                              X
UNITED STATES OF AMERICA
                                                                       WAIVER OF RIGHT TO BE
                        -v-
                                                                       PRESENT AT CRIMINAL
Jonathan Matias,                                                       PROCEEDING
                                Defendant
                                              X                           15-CR-877 (PAE )




 X      Supervised Release Conference

        I understand that I have a right to appear before a judge in a courtroom in the Southern
        District of New York at the time the conditions of my release on supervision or my remand to
        custody are discussed. I have discussed these rights with my attorney and wish to give up
        these rights for the period of time in which access to the courthouse has been restricted on
        account of the COVID-19 pandemic. I request that my attorney and I be permitted to
        participate by telephone, or if it is reasonably available by videoconferencing, in any conference
        with the court at which such conditions or my remand are discussed.

Date:1/27/21 s/ by Lou Fasulo on behalf of Jonathan Matias
                  Signature of Defendant

                Jonathan Matias
                Print Name



I hereby affirm that I am aware of my obligation to discuss with my client the specifications of violation of
supervised release, my client’s rights to attend and participate in the criminal proceedings encompassed
by this waiver, and this waiver form. I affirm that my client knowingly and voluntarily consents to the
proceedings being held without my client being physically present in court.

Date: 1/27/21
                Signature of Defense
                Counsel

                Louis V. Fasulo
                Print Name                                                      1/28/2021




                                                                  PaJA.�
                                              SO ORDERED.

                                                            __________________________________
                                                                  PAUL A. ENGELMAYER
                                                                  United States District Judge
